Citation Nr: 1042348	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  08-31 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for disability of the low 
back.

2.  Entitlement to service connection for disability of the right 
ankle.

3.  Entitlement to a compensable initial evaluation for a left 
knee disability.


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to August 2006.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from June 2007 and January 2010 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.

In May 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
proceeding is of record.

The Board notes that the Veteran submitted additional evidence 
directly to the Board at the May 2010 hearing.  This evidence was 
submitted with a waiver of the Veteran's right to have the 
evidence initially considered by the RO.

Concerning the Veteran's claim for a higher rating for a right 
knee disability, the Board notes that this claim was withdrawn on 
the record at the time of his Travel Board hearing.  The Board 
will limit its consideration accordingly.

FINDINGS OF FACT

1.  The Veteran's low back disability is related to active 
service.

2.  The Veteran's right ankle disability is related to active 
service.

3.  The Veteran's left knee disability is manifested by 
degenerative joint disease with pain on motion; extension is 
full; flexion is not limited to less than 45 degrees; and the 
disability is not productive of locking, lateral instability, or 
recurrent subluxations.


CONCLUSIONS OF LAW

1.  Low back disability was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.303 (2010).

2.  Right ankle disability was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.303 (2010).

3.  An evaluation of 10 percent, but no higher, for a left knee 
disability is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
West Supp 2010); 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5258, 5260, 5261 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim. They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).  The Court further held that VA failed to 
demonstrate that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-
330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making 
the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Initially, the Board notes that the Veteran has been provided all 
required notice and that the evidence currently of record is 
sufficient to substantiate his claims for service connection for 
lower back and right ankle disabilities.  Therefore, no further 
development with respect to those claims is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2010) or 38 C.F.R. § 
3.159 (2010).

With respect to the left knee claim , the record reflects that 
the Veteran was provided all required notice by letter mailed in 
September 2006, prior to the initial adjudication of the claim.

The record also reflects that service treatment records have been 
obtained and that the Veteran has been afforded appropriate VA 
examinations.  The Board notes that the Veteran submitted a VA 
Form 21-4142 authorizing the RO to obtain treatment records from 
Sunrise Hospital.  Sunrise Hospital sent a letter, dated in April 
2009, indicating that they needed a date range in order to search 
for the Veteran's records.  The RO sent a letter to the Veteran 
in June 2009 indicating that if he wished the RO to obtain 
additional records from Sunrise Hospital, he should provide 
specific dates of treatment.  There is no indication in the 
claims files that the Veteran responded to this letter.  The 
Veteran has not identified any other evidence that could be 
obtained to substantiate the claim.  The Board also is unaware of 
any such outstanding evidence.  Therefore, the Board is satisfied 
that the originating agency has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as opposed to merely isolated findings or 
a diagnosis including the word "chronic."  When the fact of 
chronicity in service (or during any applicable presumptive 
period) is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection also may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).



Disability Rating

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2010).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability are sufficient.  Above all, a 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2010).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

The standard range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II 
(2010).

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 percent 
evaluation if flexion is limited to 15 degrees. 38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 percent 
evaluation if extension is limited to 15 degrees, a 30 percent 
evaluation if extension is limited to 20 degrees, a 40 percent 
evaluation if extension is limited to 30 degrees or a 50 percent 
evaluation if extension is limited to 45 degrees. 38 C.F.R. § 
4.71a, Diagnostic Code 5261.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 (2010) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of a 
joint under 38 C.F.R. § 4.45 (2010). See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination, and endurance. According to this regulation, 
it is essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the functional 
loss, with respect to these elements. In addition, the 
regulations state that the functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the veteran undertaking the motion. Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the 
joints, inquiry will be directed as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability. It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint. 38 C.F.R. § 4.59 
(2010).

Knee impairment with recurrent subluxation or lateral instability 
warrants a 10 percent evaluation if it is slight, a 20 percent 
evaluation if it is moderate or a 30 percent evaluation if it is 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocated semilunar cartilage with frequent episodes of locking, 
pain, and effusion into the joint warrants a 20 percent 
evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5258.

The VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any such 
separate rating must be based on additional disabling 
symptomatology. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 
1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The VA General Counsel has also held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of 
the leg) and Diagnostic Code 5261 (limitation of extension of the 
leg), may be assigned for disability of the same joint. VAOGCPREC 
9-2004 (September 17, 2004).

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2010).  However, this does not 
preclude the assignment of separate evaluations for separate and 
distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).

Burdon of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service Connection - Low Back Disability

The Veteran contends that service connection is warranted for his 
low back disability because his low back symptoms began in 
service and have continued since service.

The Veteran's service treatment records indicate that he 
complained of back pain during November 1995, July 2000, January 
2001, and February 2006.  There is no indication that objective 
testing such as X-rays or MRIs were accomplished in connection to 
this in-service treatment.

A November 2007 MRI report from O'Callaghan Federal Hospital 
indicates that the Veteran was diagnosed with degenerative disc 
disease of the lumbar spine during November 2007.  The Veteran 
was subsequently provided physical therapy for his back 
disability.  An MRI report dated in October 2009 indicates that 
the Veteran had degenerative changes at L4-5 with compression of 
the left L5 nerve root and also degenerative changes at L3-4 with 
narrowing of the central canal at L3-4 and L4-5.

The Veteran was afforded a VA examination during November 2009.  
The Veteran was diagnosed with mild lumbar degenerative changes.  
The examiner indicated that the Veteran's X-rays showed mild 
degenerative changes which could be the result of the ageing 
process.

To summarize, the Board finds that the evidence of record 
indicates that the Veteran has a current back disability which is 
related to active service.  In this regard, the Board notes that 
whether the Veteran's current back disability is a result of the 
ageing process is irrelevant as to whether such condition is 
related to his twenty years of active service.  The Board 
additionally notes that the Veteran was treated for back problems 
several times during active service and continued to seek care 
for his back problems shortly after active service.  Thus, as the 
record shows chronic in-service lower back symptoms and a 
continuity of symptoms after service, the Board concludes that 
service connection is warranted for the Veteran's low back 
disability.
 with continuing treatment for such condition post-service, the 
Board finds that service connection should be granted for the 
Veteran's degenerative disc disease of the lumbar spine.

Service Connection - Right Ankle Disability

The Veteran contends that service connection is warranted for 
right ankle disability because his right ankle symptoms began in 
service and have continued since service.

The Board notes that the Veteran was treated for a right ankle 
sprain during October 1999 and November 1999.  The Board 
additionally notes that service treatment records indicate a 
right ankle abnormality during May 2001.  A review of the 
Veteran's post-service treatment records does not indicate any 
complaints of or treatment for the Veteran's right ankle.  
Additionally, the Veteran indicated during his May 2010 Board 
testimony that he had no follow-up care for his right ankle.  

The Veteran was afforded a VA examination during October 2009.  
X-rays taken in relation to the VA examination indicate that the 
Veteran had small periarticular calcifications or ossicles which 
might be degenerative or posttraumatic in nature with no acute 
regional bony trauma.  The examiner noted that chronic residuals 
of in-service ankle sprains were less likely related to active 
service.  The examiner added that it was difficult for her to 
make a nexus between any particular in-service ankle injury and 
any current ankle sprain condition.  The Board notes in this 
regard that in the portion of the examination report concerning a 
description of the Veteran's ankle condition, the examiner 
related that the Veteran had a positive bone scan for the left 
ankle which currently flares up with stiffness.  The Board 
additionally notes that the examiner did not indicate which ankle 
she was referring to in her opinion that the Veteran's ankle 
condition was not related to active service.

Based upon the medical evidence showing the presence of right 
ankle disability in service and currently and the Veteran's 
credible testimony concerning the onset of right ankle symptoms 
in service and their continuity after service, the Board 
concludes that service connection is warranted for the Veteran's 
current right ankle disability.

Rating - Left Knee

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
Veteran's service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not adequate 
for rating purposes.  

The Veteran was afforded a VA examination during April 2007.  The 
Veteran indicated that he had no weakness, pain when going 
uphill, stiffness sometimes, no swelling, no heat, no redness, no 
flare-ups, no crutches, no braces, no cane, no corrective shoes, 
no surgery, no episodes of dislocation or subluxation, no 
inflammatory arthritis, no lack of endurance, no lack of 
coordination, no edema, no effusion, no instability, no weakness, 
no tenderness, no abnormal movement, no guarding, normal gait and 
no ankylosis.  Range of motion was noted as extension from 0 
degrees and flexion to 138 degrees with no changes and no pain on 
repetitive motion.  The medial and lateral collateral ligaments 
were within normal limits; Lachman and McMurray tests were 
normal.  The Veteran was diagnosed with degenerative joint 
disease and chondromalacia patella.

Treatment records dated in May 2009 indicate that the Veteran 
reported pain in his left knee and there was no evidence of 
catching or locking.  The Veteran reported an occasional popping 
sensation.  There were pain with valgus stress; negative Lachman, 
anterior/posterior Drawer tests, McMurray; no varus/valgus stress 
or patellar apprehension.  An October 2009 treatment record 
reveals that the Veteran took Vicodin for his knee and back pain.  

Private treatment records dated from December 2009 to February 
2010 indicate that the Veteran had normal range of motion of his 
left knee.  

The Veteran submitted a private MRI report of the left knee dated 
in April 2010.  The impression was mild chondromalacia medial 
femoral condyle and mild chondromalacia patella; small joint 
effusion; focal peripheral tear body medial meniscus with no 
surface meniscal tear.

The Board finds that the Veteran's current left knee disability 
warrants a 10 percent disability rating under Diagnostic Code 
5003, based on the Veteran's diagnosed degenerative joint disease 
and the documented pain on motion.  

However, the disability does not warrant a rating higher than 10 
percent.
In this regard, the Board notes that the objective evidence shows 
that the Veteran has no limitation of extension and that he has 
only slight limitation of flexion.  The medical evidence shows 
that there is no additional limitation of motion due to pain, 
weakness, fatigability, or incoordination.  Even with repetitive 
motion, flexion was to 138 degrees.  Therefore, the disability 
does not warrant more than a 10 percent rating under Diagnostic 
Code 5260.

The aforementioned VA examinations disclosed no evidence of 
recurrent subluxation or lateral instability, and there is no 
other objective evidence of recurrent subluxation or lateral 
instability.  Therefore, a separate rating under Diagnostic Code 
5257 is not warranted.  In addition, none of the medical evidence 
shows that the Veteran has experienced locking of the knee.  
Therefore, a higher rating under Diagnostic Code 5258 is not in 
order.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
Veteran's left knee warranted more than a 10 percent  rating.  
See Fenderson v. West, 12 Vet. App. 119 (1999).



Extra-schedular Consideration

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a) (2010).  In determining whether a case should be 
referred for extra-schedular consideration, the Board must 
compare the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided in 
the rating schedule for disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no referral 
for extra-schedular consideration is required.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).

Here, the record reflects that the manifestations of the 
disability are contemplated by the schedular criteria.  
Accordingly, the Board has concluded that referral of this case 
for extra-schedular consideration is not in order.


ORDER

Entitlement to service connection for low back disability is 
granted.

Entitlement to service connection for right ankle disability is 
granted.

The Board having determined that the Veteran's left knee 
disability warrants a 10 percent rating, but not higher, the 
benefit sought on appeal is granted to this extent and subject to 
the criteria applicable to the payment of monetary benefits.



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


